Present: DENNIS JACOBS, Chief Judge, PIERRE N. LEVAL, and GUIDO CALABRESI, Circuit Judges.

Summary order

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
This is an appeal. from the denial of Yeheskel Dattner’s motion under Rule 60(b)(6) to reinstate his action, which had been dismissed in 2003 for forum non conveniens. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
We conclude that Dattner’s appeal is •without merit substantially for the reasons articulated by the district court in its well-reasoned decision. We have considered all of Dattner’s remaining arguments and find them to be without merit.
For the foregoing reasons, we hereby AFFIRM the judgment of the district court.